Citation Nr: 0433196	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for multiple 
myeloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for multiple myeloma and assigned an initial 100 
percent evaluation, effective October 30, 2001.  The veteran 
appealed with respect to the assigned effective date.

On his April 2003 VA Form 9 substantive appeal form, the 
veteran requested a Travel Board hearing.  VA notified the 
veteran that his hearing would be held on December 8, 2003, 
but the record reflects that on that date, the veteran did 
not appear for his hearing.  The Board therefore considers 
the veteran's request for a hearing to be withdrawn.  
38 C.F.R. § 20.702(d) (2003).

For good cause shown, namely the veteran's terminal illness, 
a motion to advance this case on the Board's docket has been 
granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran filed a claim for entitlement to service 
connection for multiple myeloma on October 30, 2001.

3.  The record reflects that prior to October 30, 2001, there 
was no informal or formal claim for entitlement to service 
connection for multiple myeloma.  


CONCLUSION OF LAW

The assignment of an effective date earlier than October 30, 
2001, for the grant of service connection for multiple 
myeloma, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this case, the veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement to 
the RO's fully favorable March 2002 rating decision granting 
service connection and awarding compensation for multiple 
myeloma at a 100 percent rating.  If, in response to notice 
of its decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.

The Board accordingly finds that the applicable requirements 
of the VCAA have been met in this case.  After receipt of his 
September 2002 notice of disagreement raising the issue of 
entitlement to an earlier effective date for the RO's March 
2002 grant of service connection for multiple myeloma, the RO 
transmitted a February 2003 statement of the case (SOC) to 
the veteran, specifically addressing the newly raised 
effective date issue.  Moreover, the RO previously provided 
appropriate section 5103(a) notice (and assistance) via a 
November 2001 VCAA letter (in relation to the original claim 
for service connection), and thereafter, the February 2003 
SOC provided additional notice regarding the law pertaining 
to effective date cases, with review of its applicability to 
the veteran's situation.

The Board thus finds that VA has done everything necessary to 
notify and assist the veteran in this case, and that the 
record is now ready for appellate review.

Analysis of the Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400 (2003).  In the 
case of a grant of direct service connection, the effective 
date of an award is the day following separation from active 
service or the date that entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, it is again the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2).  

The veteran asserts that the appropriate effective date to be 
assigned for his grant of service connection for multiple 
myeloma should go back to the date of development of his 
disease, varyingly identified in the record as from the 
beginning of his symptomatology in May 2000, and up until the 
date of a recorded diagnosis in August 2000.  The veteran 
states that prior to the actual current filing date for his 
claim, he was unaware that he could service-connect this 
disease utilizing the legal principles available to Vietnam 
veterans with presumed herbicide exposure.  See 38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2003).  He alternatively argues that because of the 
extensive medical treatment required immediately after 
discovery of his disease, he was physically unable to file a 
claim any sooner than October 30, 2001.

The record reflects that the RO awarded service connection 
for multiple myeloma to the veteran effective from October 
30, 2001.  As noted, the law holds that the effective date to 
be assigned to an award of service connection is either the 
date of the claim or the date that entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In this case, the RO assigned the effective date as 
of the date that VA received his claim: October 30, 2001.  
The Board, after reviewing the entirety of the record, agrees 
with the RO's determination.

The Board first observes that virtually all of the paperwork 
contained in the claims file pertains to the October 30, 
2001, claim for service connection, with the initial 
paperwork for that claim serving as almost the first 
documentation of record in the veteran's file.  Moreover, 
none of the documentation contained in the claims file and 
dated as received any earlier than October 30, 2001, may be 
construed as constituting a formal or informal claim for 
service connection for multiple 


myeloma; instead, this documentation appears to pertain only 
to the veteran's request for educational assistance after 
leaving active service.  Accordingly, there is no record of 
an outstanding prior claim for service connection for 
multiple myeloma that could serve as the basis for an earlier 
effective date.

The Board has considered the veteran's statement that prior 
to October 30, 2001, he was unaware that his disease might be 
eligible for service connection, but the law does not provide 
for such a lack of awareness to form the basis for 
entitlement to an earlier effective date.  Moreover, although 
the Board is very sympathetic to the veteran's current 
medical status and recognizes that treatment for his disease 
could have affected his filing date, the law, again, does not 
allow for the assignment of an earlier effective date in 
consideration of this particular situation.  Further, the law 
does not require that the effective date for a service 
connection award be assigned back to the date of recognized 
symptoms or a recorded diagnosis; instead, the date to be 
assigned hinges directly upon evidence of a prior outstanding 
claim from the veteran for VA benefits for this disease.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Accordingly, in light of all of the above, the Board finds 
that there is no basis to assign an effective date earlier 
than October 30, 2001, to the veteran's grant of service 
connection for multiple myeloma.  There is, in sum, no record 
of VA's receipt of a claim for entitlement to service 
connection for multiple myeloma at any time earlier than this 
date, and so there is no unadjudicated and pending claim that 
could serve as the basis for the assignment of an earlier 
effective date in this case.  In reaching this decision, the 
Board has considered the benefit of the doubt rule, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An effective date earlier than October 30, 2001, for the 
grant of service connection for multiple myeloma is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



